Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 1 of 42

 

AO 106 (Rev. 06/09) Application for a Search Warrant e

UNITED STATES DISTRICT COURT ¢ L

for the Ug &
. Cen, vy
Northern District of Oklahoma s of e 3]
48 Moc, X%
In the Matter of the Search of Ushi

C0
Case No. I4-™)- 1N2- F bmn, Ups

1334 N. Joplin Avenue, Tulsa, OK, and curtilage premises,
6242 E. Marshall Place, Tulsa, OK, and curtilage premises,
8001 S. Mingo Rd., Apt. 1502, Tulsa, OK, and curtilage premises,
5710 S. Rockford Ave., Tulsa, OK and curtilage premises,
1817 W. 45th Street, Tulsa, OK, and curtilage premises,

530 W. Denny, Catoosa, OK, and curtilage premises,

5238 E. 15th St., Unit #168, Tulsa, OK,
2017S. 129th E. Ave., Suite B, Tulsa, OK

APPLICATION FOR A SEARCH WARRANT

ESS

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachments nA". "B", "GC", "DM "Ee" "FY “Gr and "H"

located in the _Northern District of _ Oklahoma , there is now concealed (identify the
person or describe the property to be seized):

 

See Attachment "I"

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
W evidence of a crime;
M contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. §§ 846 and 841(a) Drug Conspiracy

The application is based on these facts:

See Attached Affidavit by Taylor Wilson, SA/DEA

cs Continued on the attached sheet.

O1 Delayed notice of days (give exact ending date if more than 30 days: | ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Applicant 's signature

Taylor Wilson, SA/DEA

Printed name and title

Sworn to before me and signed in my presence.
Z f Cc
Date: -/ F-/ 7? _ _ SEE

Judge's signature

 

 

City and state: Tulsa, OK US Magistrate Judge Frank H. McCarthy

Printed name and title

 

 
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 2 of 42

AFFIDAVIT FOR SEARCH WARRANT

Taylor Wilson, being duly sworn under oath, states as follows:

1. I am a Special Agent with the Drug Enforcement Administration (DEA),
United States Department of Justice. I have been a DEA Special Agent since October
2015. Iam currently assigned to the Tulsa Resident Office (TRO), in Tulsa, Oklahoma,
and I am an “investigative or law enforcement officer” of the United States as defined in
21 U.S.C. § 878(a). I was previously employed with Customs and Border Protection
(CBP), Department of Homeland Security. I worked as a CBP Officer for approximately
two years. During my law enforcement career, I have received over 1,500 hours in
specialized training from various federal law enforcement agencies. This training has
focused upon methods of unlawful manufacturing of illegal narcotics via clandestine
laboratories, the installation and monitoring of global positioning satellite (GPS) trackers,

_ Title II wire interceptions, smuggling and distribution techniques, methods of drug
trafficking, as well as the means by which drug traffickers detive, launder and conceal
their profits from drug trafficking, the use of assets to facilitate unlawful drug trafficking
activity and the law permitting the forfeiture to the United States of assets purchased with
drug proceeds or assets used or intended to be used to facilitate the drug violations. I have
gained a considerable amount of knowledge about drug trafficking organizations and
their members through my training and experience. During the course of my training and

interviews with various defendants I have learned how individuals involved in drug
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 3 of 42

distribution schemes maintain records and conspire to deceive law enforcement as well as
rival distributors of controlled dangerous substances. I have learned how individuals who
are involved in the distribution of controlled dangerous substances maintain records and
secret monies derived from the sale of illegal drugs.

2. Based on my experience as a Special Agent with the Drug Enforcement
Administration (DEA), I also know that those involved in international drug trafficking
rely heavily on telephones to communicate with one another in order to coordinate the
smuggling, transportation, and distribution of illegal drugs, and that they frequently
employ coded language and slang terminology in an effort to maintain secrecy while
engaging in such communications.

3. Through my employment as a Special Agent with the Drug Enforcement
Administration (DEA), I have gained knowledge in the use of various investigative
techniques, including the use of wire and electronic interceptions and other types of
electronic surveillance, physical surveillance, undercover investigators, confidential
informants, cooperating witnesses, controlled purchases of illegal drugs, consensually-
monitored recordings, investigative interviews, trash searches, mail covers, financial
investigations, administrative and grand jury subpoenas, and search and arrest warrants.

4. The information contained in this affidavit is known personally by me
and/or was learned by me from other officers or agents, witness interviews or by

reviewing reports and documents. Since this affidavit is being submitted for the limited
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 4 of 42

purpose of enabling a Judicial determination of whether probable cause exists to justify
the issuance of a search warrant for the described premises, I have not included each and
every fact known to me and others regarding the investigation of this matter. I have set
forth only the facts that I believe are necessary to establish probable cause. I base my
belief that financial and documentary evidence related to the transportation, sale and/or
distribution of illegal controlled substances will be recovered based on the information
contained within this affidavit.

5. Based on my background, training and experience, as previously detailed in
this affidavit, I know:

a. Drug traffickers often place assets in names other than their own to avoid
detection of these assets by law enforcement. In addition, drug traffickers often use a
variety of vehicles, vehicles in the names of others and rental vehicles to prevent
detection and identification by law enforcement and to prevent forfeiture of the vehicles;

b. Even though these assets are in the names of other people, the drug
traffickers continue to use these assets and exercise dominion and control over them;

Cc. Drug traffickers must maintain a large amount of U.S. currency in order to
finance their ongoing drug activities;

d. Drug traffickers maintain books, computer data and programs, records,
receipts, notes, ledgers, airline tickets, money orders, cashier’s checks, records of wire
transfers, records of purchase of vehicles and property and other papers relating to the
importation, ordering, sale, transportation, possession, purchase and transfer of controlled
substances;

e. Drug traffickers often keep records that are usually recorded in units of
weight and monetary value, associated with pounds and kilograms or other such units of
measurement and dollar amounts to assist them in their business, records to keep track of
amounts "fronted" to customers and money owed by customers for amounts "fronted" by
the trafficker; the aforementioned records, books, notes, ledgers, etc., are maintained
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 5 of 42

where drug traffickers have ready access to them, i.e., on their persons, in their vehicles,
in or about their residences and places of business. These documents are often kept in
code to secret their meaning from law enforcement;

f. It is common for drug traffickers to hide contraband, proceeds of drug
sales, financial instruments, precious metals, jewelry and other items of value, and/or
proceeds of drug transactions, records and evidence of drug transactions relating to
transferring, hiding or spending large sums of money made from engaging in drug
trafficking in secure locations on their persons, within their vehicles, within or around
their residences and businesses for ready access or to conceal them from law enforcement
authorities;

g. When drug traffickers collect proceeds from the sale of drugs, they attempt
to legitimize these profits. To accomplish these goals, drug traffickers utilize some, if not
all, of the following means; foreign and domestic banks and their attendant services,
securities, cashier's checks, money orders, bank drafts, letters of credit, real estate, shell
corporations and business frauds;

h. Drug traffickers commonly maintain names, addresses and telephone
numbers in books or papers for their associates in the trafficking organization. These
books or papers include such items as address books, telephone messages, etc. Shorthand
and/or code names are sometimes used for buyers, co-conspirators, sellers, weights and
other details of the drug traffickers; .

1. Drug traffickers hide and maintain in their residences, storage buildings,
barns and outbuildings, places of business, family member’s residences and the
residences of co-conspirators, financial records which, when analyzed, will show their
accumulation and expenditure of money and assets substantially exceeds any legitimate
income. I am aware that the courts have recognized that unexplained wealth is derived
from crimes motivated by greed, in particular, drug trafficking;

j. The aforementioned books, records, receipts, notes, ledgers and other items
mentioned above, are commonly maintained where the drug traffickers have ready access
to them and are maintained for long periods of time after the actual event reflected in the
documents;

k. Drug traffickers take or cause to be taken photographs of themselves, their
associates, their property and their products. These traffickers usually maintain these
photographs in their possession, as in their cellular telephones, iPads, or other portable
electronic devices;
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 6 of 42

1. Drug traffickers usually keep paraphernalia for packaging, cutting,
weighing, and distributing drugs. This paraphernalia includes, but is not limited to,
scales, plastic bags, cutting agents, and other devices used for packaging to aid in the
concealment of the drug for its distribution;

m. Drug traffickers often keep hand guns, ammunition and other weapons in
their residences (including outbuildings), businesses and automobiles to safeguard
supplies of drugs and the proceeds of drug sales;

n. Drug traffickers often operate under assumed names in order to conceal
their true identities from law enforcement and, in so doing, acquire property, services and
personal identification (such as driver’s licenses and birth certificates) under their
assumed or alias names, and they maintain such documents in evidence of their false
identities in their residences (including outbuildings), businesses and automobiles
together with evidence of their true identities;

oO. Drug traffickers commonly conduct a significant amount of their business
by using cellular telephones and other telephone systems and normally make frequent
calls to conduct, direct, supervise and coordinate their activities;

p. Drug traffickers commonly keep their stash of controlled substances and
currency proceeds separate and store the same in multiple residences (including
outbuildings), businesses and automobiles; and

q. Individuals involved in illegal activities like drug trafficking often generate
large amounts of cash from their illegal activities. In order to conceal profits from illegal
activities, these individuals employ various types of financial transactions to disguise and
conceal profits. Individuals involved in criminal activities may utilize the facade of a
legal enterprise that can be represented as the source of funds arising out of the criminal
activity. Individuals involved in illegal activity often physically conceal their funds in
locations such as residences, safe deposit boxes, safes or other locations where assets can
be physically concealed. Illegal proceeds or assets may also be hidden by placing the
assets in third party names including personal property, real property or financial
institutions.

6. Based upon my training and experience, and information related to me by

agents and others involved in the forensic examination of computers, I know that
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 7 of 42

computer data can be stored on a variety of systems and storage devices including, but
not limited to, hard disk drives, floppy disks, thumb drives, compact disks, magnetic
tapes, memory chips, cellular telephones, iPads and other portable electronic devices. I
also know that during the search of the premises it is not always possible to search
computer equipment and storage devices for data for a number of reasons, including the
following:

a. Searching computer systems is a highly technical process which requires
specific expertise and specialized equipment. There are so many types of computer .
hardware and software in use today that it is impossible to bring to the search site all of
the necessary technical manuals and specialized equipment necessary to conduct a
thorough search. In addition, it may also be necessary to consult with computer
personnel who have specific expertise in the type of computer, software application or
operating system that is being searched.

b. Searching computer systems requires the use of precise, scientific
procedures which are designed to maintain the integrity of the evidence and to recover
"hidden," erased, compressed, encrypted or password-protected data. Computer
hardware and storage devices may contain "booby traps" that destroy or alter data if
certain procedures are not scrupulously followed. Since computer data is particularly
vulnerable to inadvertent or intentional modification or destruction, a controlled
environment, such as a law enforcement laboratory, is essential to conducting a complete
and accurate analysis of the equipment and storage devices from which the data will be
extracted.

c. The aforementioned facts most commonly necessitate the seizure of
computers, cellular telephones, iPads and other portable electronic devices and all related
computer equipment in order to conduct a search by Forensic Examiners in the well-
equipped and controlled environment of a laboratory setting.

8. This affidavit is made in support of an Application for Search Warrant and
Search Warrant for the premises described in Attachments “A”, “B”, “C”, “D”, “E”, “F”,

“G” and “Hy”? .
Case 4:19-mj-00102-FHM Document 1-Filed in USDC ND/OK on 05/13/19 Page 8 of 42

7. As a result of my participation in the investigation of matters referred to in
this affidavit, and based upon reports made to me by other law enforcement agencies and
witnesses, I am familiar with the facts and circumstances of this investigation. The
property to be searched is described in Attachments “A”, “B”, “C”, “D”, “E”, “F”, “G”
and “H”. Attachment “I” is a list of items for which authority is sought to search and
seize. Since this affidavit is presented to support an application for a search warrant of the
premises described on Attachments “A”, “B”, “C”, “D”, “E”, “F”, “G” and “HY”, I have
not included each and every fact I know concerning this investigation. However, I have
set forth the facts that I believe are essential to establish the necessary foundation and
probable cause to support the Application for Search Warrant and Search Warrant for the
properties to be searched described in Attachments “A”, “B”, “C”, “D”, “E”, “F”, “G”
and “H”.

BACKGROUND

8. The DEA, HSI, and the Tulsa Police Department Special Investigations
Division (SID) are currently conducting a joint investigation targeting Stille Giovanni
Gutierrez Vivanco (Giovanni), the suspected leader of a drug trafficking organization
(DTO) that imports heroin from Mexico and distributes the heroin throughout the United
States to include the Northern District of Oklahoma. During the course of ‘this
investigation, investigators have identified Giovanni as the Mexico-based source of the

heroin for Tulsa, Oklahoma. Investigators have also identified Norman Fabian Huerta
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 9 of 42

Avalos (aka Fabian Gomez), Jose Garcia, Osiel Serafin Calderon, Edson Garcia-
Velasquez (aka Jorge), and Sonia Hernandez as individuals working for Giovanni.

| 9, On February 19, 2019, United States District Court Judge John E. Dowdell,
Northern District of Oklahoma, signed an affidavit and order authorizing investigators to
intercept wire and electronic communications over telephone number 918-282-4865
(Target Telephone #2). The interception of wire and electronic communications on
Target Telephone #2 began on February 20, 2019.

10. On March 20, 2019, United States District Court Judge John E. Dowdell,
Northern District of Oklahoma, signed an affidavit and order authorizing investigators to
intercept wire and electronic communications over telephone number 918-954-0501
(Target Telephone #3). The interception of wire and electronic communications on
Target Telephone #3 began on March 22, 2019.

11. On April 18, 2019, United States District Court Judge John E. Dowdell,
Northern District of Oklahoma, signed an affidavit and order authorizing investigators to
continue the interception of wire and electronic communications over Target Telephone

8.
PROBABLE CAUSE IN SUPPORT OF SEARCH WARRANT

12. During the course of the Title III interceptions, agents with the DEA, HSI,
and members of the Tulsa Police Department (TPD) SID were able to intercept calls

- involving money laundering and drug distribution for the DTO. The drug distribution and
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 10 of 42

money laundering involves Stille Giovanni Gutierrez Vivanco, Norman Fabian Huerta
Avalos (aka Fabian Gomez), Jose Garcia, Edson Garcia-Velasquez (aka Jorge), Osiel
Serafin Calderon, Fernando Buentello, Devin Hartzell, Jordan Smith, Alphonso Caldwell,
Lukas Widener, Rudolph Gorniak, Sonia Hernandez and others not yet identified.
Investigators have learned that Jose Garcia and Edson Garcia-Velasquez (aka Jorge) are
utilizing 1817 West 45th Street, Tulsa, Oklahoma, 1334 North Joplin Avenue, Tulsa,
Oklahoma, 6242 East Marshall Place, Tulsa, Oklahoma, 5238 East 15th Street, Unit
#168, Tulsa, Oklahoma, and an apartment located at 8001 South Mingo Road, Apartment
1502, Tulsa, Oklahoma to store quantities of heroin and currency derived from the
distribution of heroin. Investigators were able to document money laundering, drug
distribution and make the following arrests and seizures involving this DTO:
a. On February 25, 2019, members of the DEA Tulsa Resident Office
(TRO) and the Tulsa Police Department (TPD) conducted surveillance on Jose Garcia in
relation to a T-III investigation. Investigators intercepted communications between
Garcia and Devin Hartzell, during which Hartzell ordered multi-ounces of heroin.
Subsequently, surveillance was established on Garcia while he was at 1334 North Joplin
Avenue, Tulsa, Oklahoma. Investigators followed Garcia from the residence at 1334
North Joplin Avenue, directly to Hartzell’s residence, located at 530 West Denny,
‘ Catoosa, Oklahoma. Upon arrival, investigators observed Garcia meet with Hartzell,

before departing a short time later. Surveillance was maintained on Hartzell’s residence
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 11 of 42

and investigators observed a black BMW sedan bearing Oklahoma tag FOH644 depart
from Hartzell's residence. Investigators followed the black BMW sedan to Tulsa,
Oklahoma, where a traffic stop was conducted on the vehicle in the area of 5200 South
Harvard Avenue by members of the TPD. During the traffic stop, officers identified
Preston Wilson as the driver and sole occupant of the black BMW sedan. Additionally,
officers identified Wilson to have outstanding felony warrants. Wilson was arrested on
the felony warrants and a search of Wilson and his vehicle resulted in the seizure of
heroin approximately three ounces of heroin inside Wilson’s vehicle and on his person.
During a post Miranda interview, Wilson stated that he had just purchased the three

ounces of heroin from Hartzell at Hartzell’s residence.

b. On March 3, 2019, members of the DEA TRO ‘and the TPD
conducted surveillance on Alphonso Caldwell at his residence located at 5710 South
Rockford Avenue, Tulsa, Oklahoma. Investigators began the surveillance on Caldwell’s
residence after Jose Garcia was observed coming and going from the residence.
Investigators observed Caldwell depart from his residence driving a black Ford Escape
bearing Oklahoma tag ERT897. Investigators followed Caldwell to the Avondale
Apartments, located 6760 South Trenton Avenue, Tulsa, Oklahoma. Investigators
observed Caldwell meet with the driver of a silver GMC Sierra bearing Oklahoma tag
JIK862 in the parking lot. The meeting lasted approximately one minute. Investigators

then observed the GMC Sierra depart from the area. Investigators maintained surveillance

10
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 12 of 42

on the GMC Sierra and coordinated for a marked TPD unit to execute a traffic stop on the
vehicle. The GMC Sierra was stopped at approximately 200 West 71st Street, Tulsa,
Oklahoma. During the traffic stop, the driver was identified as Wyatt Carnes-Mock.
' Additionally, officers seized approximately a gram of heroin and a Glock 17 9mm
handgun from Carnes-Mock. During a post Miranda interview, Carnes-Mock stated that

he had just purchased the heroin from Caldwell.

c. During this investigation, agents received information that a white
male named Rudolph Gorniak was distributing heroin in the Tulsa, Oklahoma, area and
his heroin source of supply was Alphonso Caldwell. On March 4, 2019, members of the
DEA TRO and the TPD conducted surveillance on Rudolph Gorniak and observed him.
driving a black Cadillac Escalade bearing Oklahoma tag IMT106 in the area of 8100
South Memorial Drive, Tulsa, Oklahoma. While investigators were performing
surveillance on Gorniak, a TPD patrol unit stopped Gorniak in the area of 6700 East 81st
Street, Tulsa, Oklahoma, for a traffic violation. TPD officers made contact with the driver
and sole occupant of the vehicle and the driver provided them a name of Alfonso
Caldwell. During the traffic stop, the driver, later identified as Rudolph Gorniak, drove
away from officers and eventually stopped his vehicle and ran on foot in the area of the
Regency Park Apartments, located at 5477 East 71st Street, Tulsa, Oklahoma. Gorniak
was eventually caught and arrested. After Gorniak was arrested, investigators observed

Gorniak to be laying on top of a black and silver lock box. Additionally, investigators

11
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 13 of 42

observed that the lock box was partially open and observed numerous empty clear zip top
baggies in and around the box. In the lock box, investigators recovered numerous baggies
containing heroin and a green baggie with methamphetamine inside. Additionally,
investigators recovered digital scales covered in heroin residue and $2,439.29 USS.
Currency. After Gorniak was arrested he was interviewed by investigators. During
the interview, Gorniak stated that the black Cadillac Escalade that he was driving was’
owned by Caldwell. Gorniak explained that he purchases heroin from Devin Hartzell and
Caldwell. Gorniak continued to explain that he also sells heroin to customers on behalf of
Hartzell and Caldwell. Moreover, Gorniak stated that Hartzell and Caldwlel sell him an
ounce of heroin in exchange for $1,600. Gornaik said that he purchases two ounces of
heroin a day from either Hartzell or Caldwell and has been purchasing these quantities for

approximately two to three months.

d. On March 5, 2019, surveillance was conducted in Tulsa, Oklahoma,
on Jose Garcia in relation to this investigation. At approximately 10:00 a.m., Garcia was
located at 1817 West 45th Street, Tulsa Oklahoma. At approximately 10:44 a.m., Garcia
left that location and drove to his apartment located at 8001 South Mingo Road,
Apartment 1502, Tulsa, Oklahoma. At approximately 12:28 p.m., Garcia left his |
apartment and drove to 1334 North Joplin Avenue, Tulsa, Oklahoma. These locations
have been identified as “stash houses” where agents believe quantities of heroin and

currency derived from the distribution of heroin are being stored. Garcia was then

12
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 14 of 42

followed from 1334 North Joplin Avenue to Alphonso Caldwell’s residence, located at
5710 South Rockford Avenue, Tulsa, Oklahoma. Garcia was eventually followed back to

1334 North Joplin Avenue.

e. At approximately 2:09 p.m., Garcia was followed from 1334 North
Joplin Avenue to the McDonalds at 41st Street South and Garnett Road where he met
with Jordan Smith. The meeting between Garcia and Smith lasted approximately one

minute.

f. Conducting surveillance on March 5, 2019, made it obvious to
investigators that Garcia had quantities of heroin that he sold to Alphonso Caldwell and
Jordan Smith after frequenting 1817 West 45th Street, 8001 South Mingo Road,

Apartment 1502, and 1334 North Joplin Avenue in Tulsa, Oklahoma.

g. On March 18, 2019, investigators received information from a
confidential source (CS) that Norman Fabian Huerta Avalos (aka Gomez) was departing
Tulsa, Oklahoma, on March 19, 2019, and returning to Mexico. The CS told investigators
that Giovanni instructed Gomez to leave Tulsa and that Jose Garcia would take over the
responsibilities that Gomez previously performed within the drug trafficking activities in
Tulsa, Oklahoma. The CS told investigators that a young Hispanic male named Edson
Garcia- Velasquez (aka Jorge) arrived in Tulsa, Oklahoma, to take over the activities that

Garcia previously performed for the DTO. On March 19, 2019, investigators conducted

13
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 15 of 42

surveillance on Gomez and Garcia. Investigators watched Garcia drop Gomez off at a
Zavala bus in a parking lot at 2100 South Garnett Road, Tulsa, Oklahoma. Gomez was

seen getting on the Zavala bus with luggage.

h. On March 21, 2019, at approximately 11:15 a.m., members of the

DEA TRO and the TPD began conducting surveillance on Edson Garcia-Velasquez (aka

Jorge) while he was at 1334 North Joplin Avenue, Tulsa, Oklahoma. At approximately

11:36 am., Garcia-Velasquez was followed to Alphonso Caldwell's residence located at

-5710 South Rockford Avenue, Tulsa, Oklahoma. Approximately 15 minutes later,

Garcia- Velasquez left Caldwell's residence.

1. On that same date, investigators observed Garcia-Velasquez depart
from 1334 North Joplin Avenue, Tulsa Oklahoma. Investigators followed Garcia-
Velasquez directly to Walmart, located at 3116 South Garnett Road, Tulsa, Oklahoma.
Investigators observed Garcia-Velasquez and an unknown white male driving a gray
Nissan Sentra bearing Oklahoma tag EDV326 depart from the parking lot at the same
time. Investigators followed the gran Nissan Sentra and coordinated for a traffic stop to
be executed on the gray Nissan Sentra. At approximately 5:30 p.m., a TPD patrol unit
executed a traffic stop on the gray Nissan Sentra in the area of East Pine Street and North
Vandalia Avenue in Tulsa, Oklahoma. During the traffic stop, officers identified the
driver and sole occupant of the vehicle as Joshua Pittman. Additionally, officers learned

that Pittman had a suspended driver's license and a confirmed Tulsa County misdemeanor

14
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 16 of 42

warrant. While conducting a pat down of Pittman, officers observed a small white tied off
trash bag containing heroin fall from Pitman’s right pant leg. During a post Miranda
interview, Pittman stated that he was in possession of four grams of heroin that he had
just purchased from a Mexican at 3100 South Garnett Road, Tulsa, Oklahoma. Pittman

said he paid $400 for the four grams of heroin.

j- On March 22, 2019, members of the DEA TRO conducted
surveillance on Jose Garcia. While conducting surveillance on Garcia, investigators
intercepted communications over Garcia’s Title III, on Target Telephone #3, between
Giovanni and Garcia coordinating for Garcia to meet an unknown male, later identified as
Osiel Serafin Calderon, in the Tulsa, Oklahoma, area. Investigators observed Garcia meet
with Calderon at QuikTrip, located at 3304 West 42nd Place, Tulsa, Oklahoma. After
Garcia met with Calderon, a call was intercepted between Garcia and Giovanni. During
this call, Garcia advised Giovanni that he met with Calderon and that he was going to the
"daycare." Giovanni told Garcia to be careful, to make sure he puts "that" away really
well, and to make sure he is not being followed. Garcia was then followed to 8001 South
Mingo Road, Apartment 1502, Tulsa, Oklahoma. While at his apartment, investigators
intercepted another call between Garcia and Giovanni. During this call, Garcia advised
Giovanni that he received three "paletas." Garcia clarified that he received two "long
ones" and one "small one." Giovanni directed Garcia to put them away and to open the

small one first. Garcia then told Giovanni that he has more "tools" at the house and that

15
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 17 of 42

he was headed to the "daycare" to put the three that he just received away. Investigators
noticed that Garcia then departed from his residence located at 8001 South Mingo Road,
Apartment 1502. Investigators then intercepted a call between Garcia and Norman Fabian
Huerta Avalos (aka Fabian Gomez). During this call, Garcia asked Gomez what he
should do next. Gomez advised Garcia that he should take them to the "daycare." Garcia
agreed and stated that he would take them to the daycare on "15th.” Garcia then called
Raul Ramirez Bejarano, using telephone number 52-311-144-2409. During this call,
Garcia asked Bejarano if he rented the "daycare" located on 15th. Bejarano affirmed and
gave Garcia directions to A-AAA Key Mini Storage, located at 5238 East 15th Street,
Tulsa, Oklahoma. Garcia advised Bejarano that he was dropping off, but the gate
wouldn't open. Garcia explained that he was entering code "16822507*" into the key pad.
Investigators confirmed that Garcia was at A-AAA Key Mini Storage located at 5238
East 15th Street during this conversation. After Garcia left the A-AAA Key Mini Storage,
Garcia called Giovanni. During this call, Garcia advised Giovanni that he had dropped

"the kids" off at the "daycare."

k. On March 25, 2019, members of the DEA TRO and the TPD
conducted surveillance on Devin Hartzell’s residence, located at 530 West Denny,
Catoosa, Oklahoma. While conducting surveillance on Hartzell, investigators observed a
red Ford F-150 bearing Oklahoma tag HQR733 depart from Hartzell’s residence.

Investigators maintained surveillance on the red Ford F-150 and coordinated a traffic stop

16
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 18 of 42

on the vehicle in the area of 11300 East J-44 westbound in Tulsa, Oklahoma. During the
traffic stop, Sean Wasson was identified as the driver and sole occupant of the vehicle.
During the traffic stop, officers observed a torn plastic baggie in plain view with heroin
residue in the baggie and several small brown pieces of heroin littered across the center
console, seats, and floorboards. Wasson was transported to the Tulsa County jail where
he was read his Miranda warning and interviewed. During the interview, Wasson stated
that he had dumped his heroin out in the truck when he got pulled over. Wasson stated
that he dumped a half ounce of heroin in his truck, Wasson identified Hartzell as his
heroin supplier and stated that he purchases heroin from Hartzell three to four days a
week. Wasson advised he travels to Hartzell’s residence in order to purchase heroin from
Hartzell.

1. Also on March 25, 2019, members of the DEA TRO and the TPD
conducted surveillance on Edson Garcia-Velasquez (aka Jorge). During surveillance,
investigators followed Garcia-Velasquez to Walgreens, located at 6040 South Yale
Avenue, Tulsa, Oklahoma. At Walgreens, investigators observed Lukas Widener meet
with Garcia- Velasquez. After the meeting, Widener entered into the driver's seat of a gold
4-door Buick sedan bearing Oklahoma tag DBN030 and Garcia- Velasquez departed from
the parking lot. | Investigators maintained surveillance on Widener and observed him

depart from the Walgreens parking lot.

17
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 19 of 42

m. Investigators coordinated for TPD officers to execute a traffic stop
on Widener in the area of 5100 South Yale Avenue in Tulsa, Oklahoma. During the
traffic stop, officers identified Widener to be the driver of the gold Buick sedan and
Johnathan Rosso as the passenger in the vehicle. Additionally, officers located
approximately a half-ounce of heroin underneath the carpet on the driver's side of the
vehicle.

n. Investigators responded to the scene of the traffic stop in order to
interview Widener. During the interview, Widener stated that he had purchased the
heroin at Walgreens at 61st and Yale in Tulsa, Oklahoma, from a member of a Mexican
drug trafficking organization. Widner explained that he had originally purchased an
ounce of heroin from an individual driving a gray Ford Fiesta. Widener stated that after
purchasing from the Mexican supplier that he met with two customers in the parking lot
and sold them heroin. Widener continued to explain that he sold approximately a half
ounce of heroin to his customers and estimated that he had approximately a half ounce of |
heroin left in his vehicle.

0. On March 27, 2019, members of the DEA TRO and the TPD
conducted surveillance on Edson Garcia-Velasquez (aka Jorge). During surveillance, at
approximately 5:27 p.m., investigators followed Garcia-Velasquez to Devin Hartzell’s
residence, located at 530 West Denny, Catoosa, Oklahoma. A few minutes after arriving,

Garcia-Velasquez departed from Hartzell’s residence. At the same time, investigators

18
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 20 of 42

observed a red Toyota Yaris bearing Oklahoma CYZO001 depart from Hartzell’s
residence. Investigators followed the red Toyota Yaris and coordinated for TPD patrol
unit to execute a traffic stop on the vehicle.

p. At approximately 5:54 p.m., in the area of 9200 East 61* Street,
Tulsa, Oklahoma, TPD officers executed a traffic stop on the red Toyota Yaris for a
traffic violation. During the traffic stop, officers identified Marquis Adams as the driver
and sole occupant of the vehicle. Additionally, officers identified Adams to have a
suspended driver license. During a search of the vehicle, officers located and seized
approximately four grams of heroin. During a post Miranda interview, Adams stated that
the heroin that was seized from his vehicle was purchased from Hartzell. Additionally,
Adams stated that he travelled to Hartzell’s residence in Catoosa, Oklahoma, in order to
purchase the heroin from Hartzell.

q. On March 28, 2019, members of the DEA TRO and the TPD
conducted surveillance on Edson Garcia-Velasquez (aka Jorge). Investigators observed
Garcia-Velasquez depart from 1334 North Joplin Avenue, Tulsa, Oklahoma.
Investigators followed Garcia-Velasquez to the area of 91* and Memorial in Tulsa,
Oklahoma, and observed Garcia-Velasquez meet with Devin Hartzell. In the same area,
investigators then observed Hartzell meet with Brent Moore. Moore was observed driving
a gray Acura bearing Oklahoma tag GRD862. Investigators maintained surveillance on

Moore and coordinated a traffic stop on Moore in the area of Admiral and Memorial in

19
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 21 of 42

Tulsa, Oklahoma. During the traffic stop, officers seized approximately one ounce of
heroin from Moore's person. Additionally, during a post Miranda interview, Moore stated
that he purchased the ounce of heroin from Hartzell.

r. On April 1, 2019, investigators intercepted a series of text messages,
over Target Telephone #3, between Jose Garcia and Sonia Hernandez. During the text
messages, Garcia advised Hernandez that he had three wire transfers to make and asked if
Hemandez wanted him (Garcia) to take them to her work. Hernandez and Garcia
ultimately coordinated for Garcia to deliver the drug proceeds for the wire transfers at
12:00 p.m. at Hernandez’ work. During this investigation, investigators have identified
Hernandez to work at Angelica’s Check Cashing Plus, located at 2017 South 129" East
Avenue, Suite B, Tulsa, Oklahoma. Meanwhile, investigators established physical
surveillance on Garcia at 6242 East Marshall Place, Tulsa, Oklahoma.

S. At approximately 2:32 p.m., Garcia received a text message from
Hernandez asking if he was still coming to her work. Garcia stated that he was and that
he was waiting to receive the names and explained that there would be four wire
transfers. Additionally, Garcia advised Hernandez that he would arrive in approximately
25 minutes. Garcia then asked Hernandez if he should go directly to Hernandez’ window.

t. At approximately 2:50 p.m., investigators observed Garcia depart
from the residence at 6242 East Marshall Place, Tulsa, Oklahoma. Investigators followed

Garcia directly to Angelica’s Check Cashing Plus, located at 2017 South 129" East

20
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 22 of 42

Avenue, Suite B, Tulsa, Oklahoma. Upon arrival, Garcia entered inside the store in order
to meet with Hernandez.

u. On April 2, 2019, a call was intercepted between Jose Garcia and
Norman Fabian Huerta Avalos (aka Fabian Gomez). During the call, Garcia advised
Gomez that he told Edson Garcia-Velasquez (aka Jorge) that he would meet him the next |
morming at his residence so he could give Garcia-Velasquez “food.” During this
investigation, agents have identified that this DTO uses the term “food” as a code word
for heroin.

Vv. The following day, at approximately 8:46 a.m., investigators
conducted surveillance on Garcia-Velasquez and observed him travel from 1334 North
Joplin Avenue, Tulsa, Oklahoma, to 6242 East Marshall Place, Tulsa Oklahoma.
Investigators observed Garcia’s vehicle to also be located at 6242 East Marshall Place,
Tulsa, Oklahoma. At approximately 9:13 a.m., Garcia- Velasquez left 6242 East Marshall

- Place, Tulsa Oklahoma, and returned to his residence at 1334 North Joplin Avenue,
Tulsa, Oklahoma. At approximately 9:24 a.m., a call was intercepted, between Garcia and
Garcia-Velasquez. During this call, Garcia asked Garcia-Velasquez how much he
delivered to him. Garcia-Velasquez told Garcia “24,000.” Garcia told Garcia-Velasquez
that he is $300 short.

w. Based on the April 2" call between Garcia and Gomez, where

Garcia told Gomez that he would meet Garcia-Velasquez the next morning at his

21
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 23 of 42

residence in order to give Garcia-Velasquez “food;” and the sequence of events that was
observed on April 3 followed by the call between Garcia and Garcia-Velasquez.
Investigators know that Garcia and Garcia-Velasquez are storing heroin and currency
derived from the distribution of heroin at both 1334 North Joplin Avenue and 6242 E.
Marshall Place.

X. On April 4, 2019, a call was intercepted between Jose Garcia and
Edson Garcia-Velasquez (aka Jorge). During this call Garcia- Velasquez told Garcia that
he was at the house on the "west" and asked Garcia for directions to 51st and Harvard in |
Tulsa, Oklahoma. Garcia-Velasquez also advised Garcia that he was going to meet
"Paisa” in order to deliver him a “can.” During this investigation, investigators have
identified “Paisa” as David Diaz, a heroin customer of the DTO. Additionally,
investigators have identified this DTO to use the word “can” as a code word for a
quantity of heroin. Investigators confirmed that a vehicle Garcia- Velasquez drives was at
the residence located at 1817 West 45th Street, Tulsa, Oklahoma. Investigators followed
Garcia- Velasquez’ vehicle as it left the residence at 1817 West 45th Street and travelled
directly to Chili's, located at 3302 East 51st Street in Tulsa, Oklahoma.

y. At approximately 3:23 p.m., investigators observed a white 2-door
Toyota Solara bearing Oklahoma tag GOW205 arrive and park in the area of Garcia-
Velasquez. Investigators then observed Diaz exit the driver's seat of the white 2-door

Toyota Solara and enter into the passenger seat of Garcia-Velasquez’ vehicle. After

22
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 24 of 42

approximately one minute, investigators observed Diaz exit Garcia-Velasquez’ vehicle
and enter back into the driver's seat of his white 2-door Toyota Solara. Diaz and Garcia-
Velasquez then both departed from the parking lot.

Z. On April 15, 2019, a CS advised investigators that he/she would be
receiving $32,000 U.S. Currency from Jose Garcia, at approximately 2:00 p.m., at the
Woodland Hills Mall in Tulsa, Oklahoma. Additionally, the CS stated that Giovanni
had requested for him/her to deliver the $32,000 to an unknown individual, later
identified as Fernando Buentello that would arrive in Tulsa, Oklahoma, later in the
afternoon.

aa. At approximately 2:00 p.m., surveillance indicted that Garcia’s
silver Acura SUV was located at 6242 East Marshall Place, Tulsa, Oklahoma.
Approximately five minutes later, surveillance indicted that Garcia had departed from the
residence at 6242 East Marshall Place, Tulsa, Oklahoma, driving his silver Acura SUV.

bb. At approximately 2:45 p.m., investigators observed Garcia arrive to
the Woodland Hills Mall parking lot, located at 7021 South Memorial Drive, Tulsa,
Oklahoma. Investigators observed the CS meet with Garcia in the Woodland Hills Mall
parking lot in order to receive the $32,000 U.S. Currency from Garcia. After meeting

with the CS, investigators observed Garcia depart from the Woodland Hills Mall parking

lot.

23
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 25 of 42

cc. Investigators then coordinated for the CS to deliver the $32,000 in
drug proceeds to Buentello at Giovanni’s direction. On that same date, at approximately
5:30 p.m., the CS met with Buentello in the area of 61% and Memorial in Tulsa,
Oklahoma. Buentello counted the $32,000 before departing from the parking lot with the
$32,000 concealed in a cereal box. Investigators maintained surveillance on Buentello
and followed Buentello to Oklahoma City, Oklahoma. In Oklahoma City, Oklahoma,
investigators coordinated for an Oklahoma Highway Patrol (OHP) Trooper to execute a
traffic stop on Buentello. During the traffic stop, investigators seized the $32,000 in drug
proceeds. Buentello signed a disclaimer stating that the $32,000 was not his.

dd. On April 24, 2019, a call was intercepted between Jose Garcia and
Edson Garcia-Velasquez (aka Jorge). During the call, Garcia-Velasquez told Garcia how
much heroin he had left. Garcia then told Garcia-Velasquez that he would see him early
the next morning and the two would talk about Garcia-Velasquez bringing drug proceeds
to Garcia when he comes to pick up more heroin. Garcia told Garcia-Velasquez to meet
him at the apartment. Garcia-Velasquez told Jose Garcia that he would be there at 9:00
am.

ee. On April 25, 2019, surveillance was conducted on Garcia-Velasquez
and agents observed that Garcia- Velasquez’s Ford Fiesta bearing Oklahoma tag IWT846
left 1334 North Joplin Avenue, Tulsa, Oklahoma, at approximately 9:00 am and drove to

8001 South Mingo Road, Apartment #1502, Tulsa, Oklahoma.

24
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 26 of 42

1334 NORTH JOLPIN AVENUE, TULSA, OKLAHOMA
13. During this investigation, surveillance has been conducted on Edson
Garcia- Velasquez (aka Jorge) and he has been identified to permanently reside at the
residence located at 1334 North Joplin Avenue, Tulsa, Oklahoma. As previously
mentioned in this affidavit, investigators have seen Garcia-Velasquez leave 1334 North
Joplin Avenue and distribute heroin to his customers on numerous occasions.
. Investigators have also verified through the use of a law enforcement database that Jose
Garcia is the responsible party for paying the utilities at his residence, 1334 North Joplin
Avenue, Tulsa, Oklahoma.
6242 EAST MARSHALL PLACE, TULSA, OKLAHOMA
14. During this investigation, surveillance has been conducted on Jose Garcia
and on Edson Garcia-Velasquez (aka Jorge). During surveillance, investigators have
observed Garcia and Garcia-Velasquez coming and going from the residence located at
6242 East Marshall Place on numerous occasions. As previously mentioned in this
affidavit, investigators have intercepted calls involving Garcia that verify this DTO is
storing heroin and currency derived from the distribution of heroin within the residence.
Agents have also verified through the use of a law enforcement database that’ Fabian
Gomez is a responsible party for paying the utilities at 6242 East Marshall Place, Tulsa,

Oklahoma.

25
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 27 of 42

$001 SOUTH MINGO ROAD, APARTMENT 1502, TULSA, OKLAHOMA

15. During this investigation, surveillance has been conducted at 8001 South
Mingo Road, Apartment 1502, Tulsa, Oklahoma. Investigators have identified apartment
1502 to be Jose Garcia’s permanent residence where he sleeps every night. As previously
mentioned in this affidavit, on March 22, 2019, Garcia met with Osiel Serafin Calderon
and then went to the apartment located at 8001 South Mingo Road, Apartment 1502.
Investigators were able to verify through intercepted calls that Garcia received a quantity
of heroin from Calderon prior to travelling to 8001 South Mingo Road, Apartment #1502.

5238 EAST 15" STREET, UNIT #168, TULSA, OKLAHOMA

16. As previously stated in this investigation, on March 22, 2019, investigators
observed Garcia deliver and store a quantity of heroin in the storage unit located at 5238
East 15" Street, Unit #168, Tulsa, Oklahoma, after he received a shipment of heroin from
Osiel Serafin Calderon. Garcia then called Raul Ramirez Bejarano, using telephone
number 52-311-144-2409. During an intercepted call, investigators identified Garcia to
utilize code "16822507*" in order to access the storage unit. Investigators confirmed that
Garcia was at A-AAA Key Mini Storage located at 5238 East 15th Street during this
conversation. On April 4, 2019, investigators travelled to A-AAA Key Mini Storage,
located at 5238 East 15th Street, Tulsa, Oklahoma, and served an administrative
subpoena to A-AAA Key Mini Storage management. Investigators provided management

the gate code of "16822507" and management identified this gate code to be linked to

26
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 28 of 42

unit #168. Management also identified the renter as a Raul Bejarano and a “contractor” as
Jose Garcia.
530 WEST DENNY, CATOOSA, OKLAHOMA

17. During this investigation, agents have identified this residence: to be the
residence where Devin Hartzell permanently resides. Investigators have conducted
surveillance on Edson Garcia-Velasquez (aka Jorge) and have observed Garcia-
Velasquez travel to 530 West Denny in Catoosa, Oklahoma, on numerous occasions. As
previously mentioned in this affidavit, investigators have followed customers from
Hartzell’s residence and have seized heroin from Hartzell’s customers after they have left
his residence. Investigators have also seized heroin from Hartzell’s customers after they
met with Hartzell in parking lots in Tulsa, Oklahoma.

5710 SOUTH ROCKFORD AVENUE, OKLAHOMA

18. During this investigation, investigators have identified this residence to be _
the residence where Alphonso Caldwell lives. Investigators have conducted surveillance
on Jose Garcia and Edson Garcia-Velasquez (aka Jorge) and have identified them to
deliver heroin to Caldwell at Caldwell’s residence, located at 5710 South Rockford
Avenue on numerous occasions. As previously mentioned in this affidavit, investigators
have followed Caldwell from his residence and have seized heroin from Caldwell’s

customers. Investigators have also verified through the use of a law enforcement database

27
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 29 of 42

that Shalimar Caldwell, Alphonso Caldwell’s wife, is a responsible party for paying the
utilities at 5710 South Rockford Avenue, Tulsa, Oklahoma.
1817 WEST 45 STREET, TULSA, OKLAHOMA

19. During this investigation, surveillance has been conducted on Jose Garcia
and Edson Garcia-Velasquez (aka Jorge) and have observed them travel to the residence
at 1817 West 45" Street in Tulsa, Oklahoma. As previously mentioned in this affidavit,
investigators have followed Garcia-Velasquez from this residence and have watched him
distribute heroin to his customers.

2017 S. 129" E. Avenue, Suite B, TULSA, OKLAHOMA

20. During this investigation, surveillance has been conducted on Jose Garcia
and investigators have observed Garcia deliver drug proceeds to Sonia Hernandez after
he communicated with Hernandez about bringing drug proceeds to her so she could send
the drug proceeds to Stille Giovanni Gutierrez Vivanco in Mexico. Additionally,
investigators have identified Hernandez to work at Angelica’s Check Cashing Plus,
located at 2017 South 129 East Avenue, Suite B, Tulsa, Oklahoma.

21. Based on the foregoing information regarding intercepted phone calls, drug
seizures, surveillance and other information developed during the investigation, together
with my training and experience that individuals involved with drug trafficking
organizations keep records and other indicia of their involvement in money laundering

and drug trafficking at their residences. I believe that items listed on Attachment “TI” will

28
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 30 of 42

be found at Jose Garcia and Edson Garcia-Velasquez’ residences located at 1334 North
Joplin Avenue, 6242 East Marshall Place, 1817 West 45" Street, 8001 South Mingo
Road; Apartment 1502, and in their storage unit located at 5238 East 15™ Street, Unit
#168 in Tulsa, Oklahoma. I believe that items listed on Attachment “TI” will be found at
Sonia Hernandez’s place of employment located at 2017 South 129" East Avenue, Suite
B, Tulsa, Oklahoma, Devin Hartzell’s residence located at 530 West Denny, Catoosa,
Oklahoma, and in Alphonso Caldwell’s residence located at 5710 South Rockford
Avenue, Tulsa, Oklahoma. All locations are within the Northern District of Oklahoma.
WHEREFORE, based on the foregoing, I believe there is probable cause to search
Jose Garcia and Edson Garcia-Velasquez’ residences located at 1334 North Joplin
’ Avenue, 6242 East Marshall Place, 1817 West 45" Street, 8001 South Mingo Road,
Apartment 1502 and in their storage unit located at 5238 East 15™ Street, Unit #168 in
Tulsa, Oklahoma. I believe there is probable cause to search Sonia Hernandez’s place of
employment located at 2017 South 129 East Avenue, Suite B, in Tulsa, Oklahoma. I
believe there is probable cause to search Devin Hartzell’s residence located at 530 West
Denny, Catoosa, Oklahoma and Alphonso Caldwell’s residence located at 5710 South
Rockford Avenue, Tulsa, Oklahoma. These properties are described in Attachments “A”,
“B”, “C”, “D”, “E”, “F”, “G” and “H”. Items described on Attachment “I” are evidence

of crimes, fruits or instrumentalities of crimes and property designed for use, intended for

29
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 31 of 42

use and used in committing crimes, relating to violations of Title 21, United States Code,
Sections 846 and 841(a) and respectfully request that a search warrant be issued.

fF Jed

SA Taylof Wilson
Drug‘Enforcement Administration

 

Sworn and subscribed to before me this LF day of May, 2019.

Frank H. McCarthy
United States Magistraté

30
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 32 of 42

ATTACHMENT "A"
LOCATION TO BE SEARCHED

1334 N. Joplin Avenue, Tulsa, Oklahoma and curtilage premises; a single family residence
located in the 1300 block of North Joplin Avenue. The residence is the fourth residence south of
East Oklahoma Street on the west side of North Joplin Avenue. The numbers 1334 are not
displayed on the residence. The first residence north of 1334 N. Joplin Avenue is 1338 N. Joplin
Avenue and the first residence south of 1334 N. Joplin Avenue is 1330 North Joplin Avenue.
The front door of the residence is white in color. The residence is constructed of tan siding,

brown trim and a brown sloped roof.

 
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 33 of 42

ATTACHMENT "B"

LOCATION TO BE SEARCHED

6242 East Marshall Place, Tulsa, Oklahoma, and curtilage premises; a single family
residence located in the 6200 block of east Marshall Place. The residence is the 9" residence
east of North Maplewood Avenue on the south side of East Marshall Place. The numbers 6242
are located next to the white front door of the residence. The residence is constructed of green
siding, white trim and a brown sloped roof.

 
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 34 of 42

ATTACHMENT "C"

LOCATION TO BE SEARCHED

8001 S. Mingo Road, Apartment 1502, Tulsa, Oklahoma, and curtilage premises; The
residence to be searched is located in the Cascata apartment complex located at 8001 S. Mingo
Road. The number “1502” is located on the building containing the apartment and on the brown
front door of the apartment. The building containing the apartment is constructed of tan siding,
brown trim and a brown sloped roof. The apartment is a 2 story apartment with the lower level
comprised of a garage.

 

 

 
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 35 of 42

ATTACHMENT "D"

LOCATION TO BE SEARCHED

5710 S. Rockford Avenue, Tulsa, Oklahoma, and curtilage premises; a single family
residence located in the 5700 block of South Rockford Avenue. The residence is the 4"
residence north of east 58" Street on the west side of South Rockford Avenue. The numbers
5710 are located next to the tan front door of the residence. The residence is constructed of red
brick, tan trim and a brown sloped roof.

 
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 36 of 42

ATTACHMENT "E"

LOCATION TO BE SEARCHED

1817 West 45" Street, Tulsa, Oklahoma, and curtilage premises; a single family residence
located in the 1800 block of West 45" Street. The residence is the western portion of a duplex
located on the Northeast corner of West 45" Street and South Waco Avenue. The numbers 1817
are displayed next to the brown front door. The residence is constructed of brown brick, tan

siding and a brown sloped roof.

 
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 37 of 42

ATTACHMENT "F"

LOCATION TO BE SEARCHED

530 West Denny, Catoosa, Oklahoma, and curtilage premises; a single family residence
located in the 500 block of West Denny. The residence is the 2"! residence east of the dead end
of the street and on the south side of West Denny. The front door to the residence is black in
color. The numbers 530 are located above the garage door. The residence is constructed of red
brick with tan and blue siding.

 
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 38 of 42

ATTACHMENT "G"
LOCATION TO BE SEARCHED

5238 East 15 Street, Unit #168, Tulsa, Oklahoma; Storage unit #168 located
within the A-AAA Key Mini Storage facility. The Storage facility is located in the 5200 block
of East 15" Street.

 

 
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 39 of 42

ATTACHMENT "H"
LOCATION TO BE SEARCHED

2017 S. 129 E. Avenue, Suite B, Tulsa, Oklahoma; the business is located in a
business center located on the Northeast corner of East 21‘ Street and South 129" E.
Avenue. Suite B is located on the southern portion of the building. The building is
comprised of brown stucco, green trim and a flat roof. The numbers 2017 and the letter
B is located on the glass front door to the business.

ANGE LTOWS

CHECK CASTING

ros

 
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 40 of 42

ATTACHMENT “I”

DESCRIPTION OF ITEMS TO BE SEIZED

1. Documents showing ownership of real or personal property;
2. United States Currency or items reflecting drug proceeds;
3. Books, records, receipts, notes and other papers relating to the trafficking

of narcotics even though these documents may be in code or in a different language other
than English or in electronically stored data.

4, Contraband, including controlled substances, proceeds of drug sales,
records of drug transactions, drug sources, drug customers, and other tangible items
evidencing the obtaining, secreting, transfer and/or concealment of assets and/or money
obtained through or used in the transportation, distribution, and sale of narcotics, including
but not limited to drug or money ledgers, buyers lists, seller lists, recording of sales and.
any corresponding records of account receivable, money paid or received, drugs supplied
or received, cash received to be paid for controlled substances or intended to be paid for
controlled substances, whether in paper form or electronically stored data on computer
discs, cellular telephones, or other storage media;

5. Items of personal property tending to establish the existence of a narcotics
conspiracy including but not limited to personal telephone bills, photographs and
documents and other items reflecting names, addresses, telephone numbers, and
communications;

6. Paraphernalia for distributing, packaging and weighing narcotics.

Equipment and materials used in the building or using concealed compartments;
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 41 of 42

7. Articles of personal property tending to establish the ownership of the
property in question, including telephone, rent receipts, keys, utility company receipts,
papers, documents, letters and cancelled mail envelopes;

8. Records of mail and communication services for cellular telephones and
other communication devices which evidence the participation in a conspiracy to distribute
narcotics;

9. _. Records and items reflecting travel for the purpose of participation in drug
trafficking including passports, airline tickets, vehicle rental receipts, credit card receipts,
hotel and restaurant receipts, cancelled checks, maps and records of long distance calls
reflecting domestic and foreign travel;

10. Any and all appointment calendars;

11. Bank statements, loan applications, money drafts, letters of credit, money
orders, cashier’s checks, bank checks, safety deposit box keys, vault keys, safes, any and
all documents relating to banking activities and other financial transactions including the
purchase of real estate and documents showing ownership of real estate;

12. Records relating to employment, wages earned and paid and other
compensation records. Records relating to local, state and federal personal and business
income, sales and service taxes, including but not limited to, computations, notes and
records used for tax purposes;

13. Evidence of proceeds including items relating to maintaining, secreting,
gathering or liquidating drug proceeds, particularly: financial records of withdrawals,

funds of transfers, purchases, sales, transfers of assets or consolidation of assets. Liquid
Case 4:19-mj-00102-FHM Document 1 Filed in USDC ND/OK on 05/13/19 Page 42 of 42

assets or evidence of them including currency, bank statements, money drafts, letters of
credit, money orders, cashier’s checks, pass books, precious metals and jewelry, and
documents relating to safe deposit boxes, stocks, bonds and other financial instruments;

14. Evidence of the expenditure of money for the purchase of vehicles or
evidence establishing an ownership interest in vehicles, including certificates of title,
vehicle tag records, photographs and receipts of vehicle transactions;

15. Evidence contained within vehicles on the curtilage of the property to be

searched;
16. Colul leo! includi “call Hd +d edees
513-14 Fur "

-or other-electronie-storage-devices-such-as PDA’s or electronic-organizers;—

17. Cellular telephones;

18. Electronic memory chips or storage chips or SIM cards used in cellular
telephones and the data and information stored thereon. Computers and data storage
devices including discs, drives, CD’s and DVD’s and the electronically stored data thereon.
The electronically kept information or data stored on electronic storage devices, computers
or PDA’s whether in files or disc, drives, in memory storage devices, in the drives or other
electronic storage medium. E-mail, text messages or other notes or records whether
financial or otherwise, accessible by computer or other communication services stored in
files on hard drives, drives, CD, DVD, in the drives, or other electronic storage medium or
device;

19. Firearms, ammunition and articles associated with the possession,

ownership and use of firearms including, boxes, receipts, holsters, clips, and equipment.
